DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160340631) in view of Kanegasaki (US 20030003570).
	With respect to claims 1 and 14, Wang discloses a microfluidic system and method comprising a device for inducing an oxygen gradient.  The device includes a 
[AltContent: textbox (gradients produced by consumption of oxygen by microbes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (oxygen)][AltContent: textbox (oxygen)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    1056
    1587
    media_image1.png
    Greyscale

	
Wang, however, does not appear to state that the first component includes a central pillar that creates the first space-defining surface.  

	Before the effective filing date of the claimed invention, it would have been obvious to form the first space-defining surface of the Wang using a central pillar to further influence medium flow and chemical diffusion.  Kanegasaki teaches that it is known in the art to modify flow channel diameter by using pillar structures 8 that extend downwardly (or upwardly) from a space-defining surface in order to facilitate cell testing.  Kanegasaki further indicates that these pillars may have tapered surfaces, rounded surfaces and/or flat surfaces, and may be configured as truncated cones or pyramids.  One of ordinary skill would have recognized that oxygen diffusion across the Wang microchannel is dependent on, among other things, channel width, flow rate and initial oxygen saturation, and that the development of the oxygen gradient could be optimized through routine experimentation with these variables.  Mere changes in shape that affect device operation in a predictable manner are generally considered to be prima facie obvious.  See MPEP 2144.04 “Changes in Shape”.

With respect to claims 2 and 15, Wang and Kanegasaki disclose the combination as described above.  The Kanegasaki central pillar would create an oxygen barrier if used in the Wang system.



With respect to claim 5, Wang and Kanegasaki disclose the combination as described above.  Wang shows that the first and second space-defining surfaces are generally flat in at least Figs. 1-3B.

With respect to claims 6-8, 19 and 20, Wang and Kanegasaki disclose the combination as described above.  Kanegasaki further shows in the Figures that the central pillar is tapered, which is similar to a curved or cone shape.  Mere changes in shape or design that produce negligible or otherwise predictable results are generally considered to be prima facie obvious.  See MPEP 2144.04.  Furthermore, Kanegasaki depicts in at least Fig. 1 that the confined space between the first and second space-defining surfaces is open along a periphery.

	With respect to claims 9 and 10, Wang discloses the apparatus as described above.  Wang teaches that the cells are disposed within a three dimensional matrix, such as a peptide-based hydrogel.  Wang additionally states that the cells may be cancer cells.



	With respect to claims 12 and 18, Wang and Kanegasaki disclose the combination as described above.  The pillars 8 of Kanegasaki may be configured to function as “reference pillars” that establish a gap distance.  Furthermore, Kanegasaki shows embodiments (see Fig. 10) in which a plurality of pillars are utilized.

	With respect to claim 13, Wang and Kanegasaki disclose the combination as described above.  Kanegasaki additionally states that at least one component may include a base structure (Figure 20:22) that supports a glass plate (Figure 20:6)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,829,730. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799